Case 9:21-cv-80970-DMM Document 1 Entered on FLSD Docket 05/31/2021 Page 1 of 14




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                              CASE NO.:

  LOUIS E. HAMMONDS
  and other similarly situated individuals,

          Plaintiff (s),
  v.

  ROWE RESEARCH, LLC,
  A/K/A TRUE MARKET MAVENS LLC,
  and CHRISTOPHER ROWE, individually

          Defendants,

  ___________________________________/

                                       COMPLAINT
                            (OPT-IN PURSUANT TO 29 U.S.C § 216(b)

          COMES NOW the Plaintiff LOUIS E. HAMMONDS by and through the undersigned

  counsel, and hereby sues Defendants ROWE RESEARCH, LLC, a/k/a TRUE MARKET

  MAVENS LLC, and CHRISTOPHER ROWE, individually, and alleges:

                             JURISDICTION VENUES AND PARTIES

       1. This is an action to recover money damages for unpaid overtime wages and retaliation

          under the laws of the United States. This Court has jurisdiction pursuant to the Fair Labor

          Standards Act, 29 U.S.C. § 201-219 (Section 216 for jurisdictional placement) ("the Act").

       2. At all times material hereto Plaintiff LOUIS E. HAMMONDS is a resident of Palm Beach

          County, Florida, within the jurisdiction of this Honorable Court.    Plaintiff is a covered

          employee for purposes of the Act.

       3. Defendant ROWE RESEARCH, LLC, a/k/a TRUE MARKET MAVENS LLC (hereinafter

          ROWE RESEARCH, or Defendant) is a Florida corporation, having its principal place of

                                              Page 1 of 14
Case 9:21-cv-80970-DMM Document 1 Entered on FLSD Docket 05/31/2021 Page 2 of 14




        business in Palm Beach County, Florida, where the Plaintiff worked. The Defendants were

        and are engaged in interstate commerce.

     4. The individual Defendant CHRISTOPHER ROWE is the owner/partner/officer and

        manager of ROWE RESEARCH. Defendant CHRISTOPHER ROWE had operational

        control of the business, and he is the employer of Plaintiff within the meaning of 29 U.S.C.

        § 203(d)].

     5. All the actions raised in this Complaint took place in Palm Beach County, Florida, within

        the jurisdiction of this Court.

                           ALLEGATIONS COMMON TO ALL COUNTS

     6. Plaintiff LOUIS E. HAMMONDS brings this collective action for overtime compensation

        and other relief under the Fair Labor Standards Act (FLSA), 29 U.S.C. §201 et seq., on

        behalf of himself and other similarly situated employees of Defendants.

     7. Plaintiff brings this cause of action as a collective action to recover from the Defendants

        overtime compensation, retaliatory damages, liquidated damages, costs, and reasonable

        attorney's fees under the provisions of Fair Labor Standards Act, as amended, 29 U.S.C. §

        201 et seq (the "FLA or the "ACT") on behalf of Plaintiff, and all other current and former

        employees similarly situated to Plaintiff ("the asserted class") and who worked more than

        forty (40) hours during one or more weeks on or after January 2021, (the "material time")

        without being compensated overtime wages pursuant to the FLSA.

     8. Corporate Defendant ROWE RESEARCH is an investment, researching, and marketing

        firm located at 33 SE, 8th. Street, Suite 312, Boca Raton.




                                           Page 2 of 14
Case 9:21-cv-80970-DMM Document 1 Entered on FLSD Docket 05/31/2021 Page 3 of 14




     9. Defendants ROWE RESEARCH and CHRISTOPHER ROWE employed Plaintiff LOUIS

        E. HAMMONDS from approximately January 04, 2021, through April 8, 2021, or 13

        weeks.

     10. Plaintiff was hired as a full-time inside salesman working at home and occasionally at

        ROWE RESEARCH's offices in Boca Raton. Plaintiff's primary duty was the sale of

        investment educational material.

     11. Plaintiff was paid at the rate of $26.44 an hour. Plaintiff did not earn commissions.

        Plaintiff's overtime rate should be $39.66 an hour.

     12. At the time of his hiring, Plaintiff was offered a full-time job with a regular schedule of 5

        days per week, working from 9:00 AM to 5:00 PM, or 40 hours weekly.

     13. Nevertheless, during his time of employment with Defendants, Plaintiff worked a different

        schedule. Plaintiff worked consistently from Monday to Friday, from 7:00 AM to 6:00 PM

        (11 hours each day); on Saturdays and Sundays Plaintiff worked from 10:00 AM to 3:00

        PM (5 hours each day). On top of that, Plaintiff had to work in the evenings at least 3 hours

        every day. These hours constitute additional overtime hours that Plaintiff worked without

        any compensation. Plaintiff worked 86 hours every week to complete work assignments

        outside his job description and primary duty.

     14. Plaintiff was unable to take bonafide lunch periods.

     15. Plaintiff was paid for 40 regular hours at the rate of $26.44 plus some overtime hours at his

        regular rate. Plaintiff was paid bi-weekly with checks and paystubs that did show the real

        number of days and hours worked.

     16. Defendants did not maintain any time-keeping method, but they were able to monitor the

        hours worked by Plaintiff and other similarly situated individuals. Defendants did not keep



                                             Page 3 of 14
Case 9:21-cv-80970-DMM Document 1 Entered on FLSD Docket 05/31/2021 Page 4 of 14




        accurate records of hours worked each workday, hours worked each workweek, and

        earnings and wages paid.

     17. Therefore, Defendants willfully failed to pay Plaintiff for all his overtime hours at the rate

        of time and one-half his regular rate for every hour that he worked in excess of forty (40),

        in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

        Defendants also willfully failed to pay Plaintiff minimum wages in violation of the Fair

        Labor Standards Act, 29 U.S.C. §206, et seq.

     18. Plaintiff was not in agreement with the number of hours worked and the payment received.

     19. Plaintiff complained about overtime payment to his manager CHRISTOPHER ROWE the

        first week of March.

     20. On or about March 30, 2021, Plaintiff complained again to his manager about the excessive

        workload and the lack of payment for overtime hours. This time, CHRISTOPHER ROWE

        told Plaintiff that he could not address the issue at that moment.

     21. Unfortunately, on or about April 08, 2021, Defendant CHRISTOPHER ROWE fired

        Plaintiff, alleging that "he was not a good fit".

     22. Plaintiff did not meet the requirements for an exemption, including Section 7(i) exemption.

        Plaintiff must be paid an overtime premium for all hours worked over 40 in a workweek,

        at the overtime rate of time and one-half his regular pay rate.

     23. Plaintiff LOUIS E. HAMMONDS seeks to recover overtime wages, retaliatory damages,

        liquidated damages, and any other relief as allowable by law.

     24. The additional persons who may become Plaintiffs in this action are employees and former

        employees of Defendants who are and who were subject to the unlawful payroll practices

        and procedures of Defendants and were not paid minimum or overtime wages at the rate



                                             Page 4 of 14
Case 9:21-cv-80970-DMM Document 1 Entered on FLSD Docket 05/31/2021 Page 5 of 14




        of time and one half of their regular rate of pay for all overtime hours worked in excess of

        forty.

                                 COUNT I:
               WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
             FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS

     25. Plaintiff LOUIS E. HAMMONDS re-adopts every factual allegation stated in paragraphs

        1-24 above as if set out in full herein.

     26. Plaintiff LOUIS E. HAMMONDS brings this action and those similarly situated to recover

        from the Employer unpaid overtime compensation, as well as an additional amount as

        liquidated damages, costs, and reasonable attorney's fees under the provisions of 29 U.S.C.

        § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207. 29 U.S.C. § 207

        (a)(1) states, "No employer shall employ any of his employees… for a workweek longer

        than 40 hours unless such employee receives compensation for his employment in excess

        of the hours above specified at a rate not less than one and a half times the regular rate at

        which he is employed."

     27. The employer ROWE RESEARCH was and is engaged in interstate commerce as defined

        in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). Defendant is an

        investment research firm. Defendant has more than two employees directly and recurrently

        engaged in interstate commerce. At all times pertinent to this Complaint, the

        Employer/Defendant operates as an organization that sells and markets its services or

        goods to customers from throughout the United States and also provides its services for

        goods sold and transported from across state lines of other states. Employer/Defendant

        obtains and solicits funds from non-Florida sources, accepts funds from non-Florida

        sources, uses telephonic transmissions going over state lines to do its business, transmits



                                             Page 5 of 14
Case 9:21-cv-80970-DMM Document 1 Entered on FLSD Docket 05/31/2021 Page 6 of 14




        funds outside the State of Florida. Upon information and belief, the annual gross revenue

        of the Employer/Defendant was always more than $500,000 per annum. Defendant's

        business activities involve those to which the Fair Labor Standards Act applies. Therefore,

        there is enterprise coverage

     28. Plaintiff was employed by an enterprise engaged in interstate commerce and through his

        daily activities. Plaintiff and other employees similarly situated regularly and recurrently

        participated directly in interstate business by performing business through the internet.

        Therefore, there is individual coverage.

     29. Defendants ROWE RESEARCH and CHRISTOPHER ROWE employed Plaintiff LOUIS

        E. HAMMONDS from approximately January 04, 2021, through April 8, 2021, or 13

        weeks.

     30. Plaintiff was hired as a full-time inside salesman working at home and occasionally at

        ROWE RESEARCH's offices in Boca Raton. Plaintiff's primary duty was the sale of

        investment educational material.

     31. Plaintiff was paid at the rate of $26.44 an hour. Plaintiff did not earn commissions.

        Plaintiff's overtime rate should be $39.66 an hour.

     32. At the time of his hiring, Plaintiff was offered a full-time job with regular schedule of 5

        days per week, working from 9:00 AM to 5:00 PM, or 40 hours weekly.

     33. Nevertheless, during his time of employment with Defendants, Plaintiff worked a different

        schedule. Plaintiff worked consistently from Monday to Sunday a total of 86 hours per

        week to complete work assignments outside his job description and primary duty. Plaintiff

        did not take bonafide lunch periods.




                                            Page 6 of 14
Case 9:21-cv-80970-DMM Document 1 Entered on FLSD Docket 05/31/2021 Page 7 of 14




     34. Plaintiff was paid for 40 regular hours at the rate of $26.44 plus some overtime hours at his

        regular rate. Plaintiff was paid bi-weekly with checks and paystubs that did show the real

        number of days and hours worked.

     35. Defendants did not maintain any time-keeping method, but they could monitor the hours

        worked by Plaintiff and other similarly situated individuals. Defendants did not keep

        accurate records of hours worked each workday, hours worked each workweek, and

        earnings and wages paid.

     36. Therefore, Defendants willfully failed to pay Plaintiff for all his overtime hours at the rate

        of time and one-half his regular rate for every hour that he worked in excess of forty (40),

        in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

        Defendants also willfully failed to pay Plaintiff minimum wages in violation of the Fair

        Labor Standards Act, 29 U.S.C. §206, et seq.

     37. The records, if any, concerning the number of hours worked by Plaintiff and all other

        employees and the compensation actually paid to such employees should be in the

        possession and custody of Defendants. Nevertheless, upon information and belief,

        Defendants did not keep any time-keeping method and did not maintain accurate records.

     38. Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.

     39. Upon information and belief, Defendants never posted any notice, as required by the Fair

        Labor Standards Act and Federal Law, to inform employees of their Federal rights to

        overtime and minimum wage payments. Defendants violated the Posting requirements of

        29 U.S.C. § 516.4.




                                             Page 7 of 14
Case 9:21-cv-80970-DMM Document 1 Entered on FLSD Docket 05/31/2021 Page 8 of 14




     40. Prior to the completion of discovery and the best of Plaintiff's knowledge, at the time of

        the filing of this Complaint, the Plaintiff's good faith estimate of unpaid wages are as

        follows:

       *Please note that these amounts are based on a preliminary calculation and that these
        figures could be subject to modification as discovery could dictate.


            a. Total amount of alleged unpaid wages:

                Twenty-Three Thousand Seven Hundred Sixteen Dollars and 68/100 ($23,716.68)

            b. Calculation of such wages:

                Total period of employment: 13 weeks
                Total relevant weeks: 13 weeks
                Total number of hours worked: 86 hours weekly
                Total number of unpaid O/T hours: 46 hours weekly
                Regular rate: $26.44 x 1.5=$39.66 O/T rate

               O/T rate $39.66 x 46 hours=$1,824.36 weekly x 13 weeks=$23,716.68

            c. Nature of wages (e.g., overtime or straight time):

               This amount represents unpaid overtime.

     41. At all times material hereto, the Employers/Defendants failed to comply with Title 29

        U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff and those

        similarly-situated performed services and worked in excess of the maximum hours

        provided by the Act. Still, no provision was made by the Defendants to properly pay them

        at the rate of time and one-half for all hours worked in excess of forty hours (40) per

        workweek as provided in said Act.

     42. Defendants knew and showed reckless disregard of the provisions of the Act concerning

        the payment of overtime wages as required by the Fair Labor Standards Act and remain

        owing Plaintiff and those similarly situated these overtime wages since the commencement



                                            Page 8 of 14
Case 9:21-cv-80970-DMM Document 1 Entered on FLSD Docket 05/31/2021 Page 9 of 14




         of Plaintiff's and those similarly-situated employee's employment with Defendants as set

         forth above. Plaintiff and those similarly situated are entitled to recover double damages.

     43. At times mentioned, individual Defendant CHRISTOPHER ROWE was the owner/officer

         and manager of Defendant Corporation ROWE RESEARCH.                  Individual Defendant

         CHRISTOPHER ROWE was the employer of Plaintiff and others similarly situated, within

         the meaning of Section 3(d) of the "Fair Labor Standards Act" [29 U.S.C. § 203(d)]. In

         that, this individual Defendant acted directly in the interest of ROWE RESEARCH

         concerning its employees, including Plaintiff and others similarly situated. Individual

         Defendant CHRISTOPHER ROWE had total financial and operational control of the

         Corporation, determining Plaintiff's employment terms and conditions of employment, and

         he is jointly and severally liable for Plaintiff's damages.

     44. Defendants ROWE RESEARCH and CHRISTOPHER ROWE willfully and intentionally

         refused to pay Plaintiff overtime wages as required by the law of the United States and

         remain owing Plaintiff these overtime wages since the commencement of Plaintiff's

         employment, as set forth above.

     45. Plaintiff has retained the law offices of the undersigned attorney to represent him in this

         action and is obligated to pay a reasonable attorneys' fee.

                                        PRAYER FOR RELIEF

  WHEREFORE, Plaintiff LOUIS E. HAMMONDS and those similarly situated respectfully

  requests that this Honorable Court:

         A. Enter judgment for Plaintiff and others similarly situated and against the Defendants

             ROWE RESEARCH and CHRISTOPHER ROWE based on Defendants' willful

             violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.; and



                                              Page 9 of 14
Case 9:21-cv-80970-DMM Document 1 Entered on FLSD Docket 05/31/2021 Page 10 of 14




           B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

               compensation for hours worked more than forty weekly, with interest; and

           C. Award Plaintiff an equal amount in double damages/liquidated damages; and

           D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

           E. Grant such other and further relief as this Court deems equitable and just and/or

               available pursuant to Federal Law.

                                             JURY DEMAND

   Plaintiff LOUIS E. HAMMONDS and those similarly situated demand trial by a jury of all issues

   triable as of right by a jury.

                                     COUNT II:
            FEDERAL STATUTORY VIOLATION: RETALIATORY DISCHARGE;
              PURSUANT TO 29 U.S.C. 215(a)(3); AGAINST ALL DEFENDANTS

       46. Plaintiff LOUIS E. HAMMOND re-adopts every factual allegation as stated in paragraphs

           1-24 of this Complaint as if set out in full herein.

       47. The employer ROWE RESEARCH was and is engaged in interstate commerce as defined

           in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). Defendant is an

           investment research firm. Defendant has more than two employees directly and recurrently

           engaged in interstate commerce. At all times pertinent to this Complaint, the

           Employer/Defendant operates as an organization that sells and/or markets its services

           and/or goods to customers from throughout the United States and provides its services for

           goods sold and transported from across state lines of other states. Employer/Defendant

           obtains and solicits funds from non-Florida sources, accepts funds from non-Florida

           sources, uses telephonic transmissions going over state lines to do its business, transmits

           funds outside the State of Florida. Upon information and belief, the annual gross revenue



                                               Page 10 of 14
Case 9:21-cv-80970-DMM Document 1 Entered on FLSD Docket 05/31/2021 Page 11 of 14




        of the Employer/Defendant was always more than $500,000 per annum. Defendant's

        business activities involve those to which the Fair Labor Standards Act applies. Therefore,

        there is enterprise coverage.

     48. Plaintiff was employed by an enterprise engaged in interstate commerce and through his

        daily activities. Plaintiff and other employees similarly situated regularly and recurrently

        participated directly in interstate business by performing business through the internet.

        Therefore, there is individual coverage.

     49. Because of the foregoing, Defendant's business activities involve those to which the Fair

        Labor Standards Act applies.

     50. 29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for more than forty

        hours in any workweek, the employer must compensate the employee for hours over forty

        at the rate of at least one and one-half times the employee's regular rate…"

     51. Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— "to discharge

        or in any other manner discriminate against any employee because such employee has filed

        any complaint or instituted or caused to be instituted any proceeding under or related to

        this chapter, or has testified or is about to testify in any such proceeding,......"

     52. Defendants ROWE RESEARCH and CHRISTOPHER ROWE employed Plaintiff LOUIS

        E. HAMMONDS from approximately January 04, 2021, through April 8, 2021, or 13

        weeks.

     53. Plaintiff was hired as a full-time inside salesman working at home and occasionally at

        ROWE RESEARCH's offices in Boca Raton. Plaintiff's primary duty was the sale of

        investment educational material.




                                             Page 11 of 14
Case 9:21-cv-80970-DMM Document 1 Entered on FLSD Docket 05/31/2021 Page 12 of 14




     54. Plaintiff was paid at the rate of $26.44 an hour, plus production bonuses. Plaintiff's

        overtime rate should be $39.66 an hour.

     55. During his employment with Defendants, Plaintiff worked consistently from Monday to

        Sunday, a total of 86 hours.

     56. Plaintiff was paid for 40 regular hours at the rate of $26.44 plus some overtime hours at his

        regular rate. Plaintiff was paid bi-weekly with checks and paystubs that did show the real

        number of days and hours worked.

     57. Defendants did not maintain any time-keeping method, but they were able to monitor the

        hours worked by Plaintiff and other similarly situated individuals. Defendants did not keep

        accurate records of hours worked each workday, hours worked each workweek, and

        earnings and wages paid.

     58. Therefore, Defendants willfully failed to pay Plaintiff for all his overtime hours at the rate

        of time and one-half his regular rate for every hour that he worked in excess of forty (40),

        in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

        Defendants also willfully failed to pay Plaintiff minimum wages in violation of the Fair

        Labor Standards Act, 29 U.S.C. §206, et seq.

     59. Plaintiff was never in agreement with the excessive number of hours worked and the lack

        of overtime pay, and on or about the first week of March 2021, Plaintiff complained to the

        owner of the business and manager CHRISTOPHER ROWE.

     60. On or about March 30, 2021, Plaintiff complained again to his manager about the excessive

        workload and the lack of payment for overtime hours. This time, CHRISTOPHER ROWE

        told Plaintiff that he could not address the issue at that moment.

     61. These complaints constituted protected activity under the FLSA.



                                            Page 12 of 14
Case 9:21-cv-80970-DMM Document 1 Entered on FLSD Docket 05/31/2021 Page 13 of 14




      62. Unfortunately, on or about April 08, 2021, Defendant CHRISTOPHER ROWE fired

         Plaintiff, alleging that "he was not a good fit."

      63. At the time of his termination, Plaintiff was performing the essential functions of his

         position satisfactorily. There was no other reason than retaliation to fire him.

      64. There is closed proximity between Plaintiff's protected activity and his termination.

      65. The motivating factor which caused Plaintiff's discharge as described above was his

         complaints seeking unpaid overtime wages. In other words, Plaintiff would not have been

         discharged but for his complaints about unpaid overtime wages.

      66. The Defendants' termination of the Plaintiff was in direct violation of 29 U.S.C. 215 (a)(3)

         and, as a direct result, Plaintiff has been damaged.

      67. Plaintiff LOUIS E. HAMMOND has retained the law offices of the undersigned attorney

         to represent him in this action and is obligated to pay a reasonable attorneys' fee.

                                       PRAYER FOR RELIEF

  WHEREFORE, Plaintiff LOUIS E. HAMMOND respectfully requests that this Honorable Court:

        A. Issue a declaratory judgment that the Defendants' acts, policies, practices, and procedures

            complained of herein violated provisions of the Fair Labor Standards Act;

        B. Enter judgment against Defendants ROWE RESEARCH, and CHRISTOPHER ROWE

            that Plaintiff LOUIS E. HAMMOND recovers compensatory damages and an equal

            amount of liquidated damages as provided under the law and in 29 U.S.C. § 216(b);

        C. That Plaintiff recovers an award of reasonable attorney fees, costs, and expenses.

        D. Order the Defendants ROWE RESEARCH, and CHRISTOPHER ROWE to make whole

            the Plaintiff by providing appropriate back pay and other benefits wrongly denied in an

            amount to be shown at trial and other affirmative relief;



                                             Page 13 of 14
Case 9:21-cv-80970-DMM Document 1 Entered on FLSD Docket 05/31/2021 Page 14 of 14




        E. Plaintiff LOUIS E. HAMMOND further prays for such additional relief as the interests

            of justice may require.

                                         JURY DEMAND

  Plaintiff LOUIS E. HAMMOND demands trial by a jury of all issues triable as of right by a jury.

  DATED: May 17, 2021

                                                 Respectfully submitted,


                                                 By: _/s/ Zandro E. Palma____
                                                 ZANDRO E. PALMA, P.A.
                                                 Florida Bar No.: 0024031
                                                 9100 S. Dadeland Blvd.
                                                 Suite 1500
                                                 Miami, FL 33156
                                                 Telephone: (305) 446-1500
                                                 Facsimile: (305) 446-1502
                                                 zep@thepalmalawgroup.com
                                                 Attorney for Plaintiff




                                           Page 14 of 14
